Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected methods, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 08/26/2022. 
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-9 are directed towards a method and will be examined under such conditions.  The use of “adapted”, “wherein”, and “whereby” clauses as well as contingent limitations are given patentable weight only to the extent that the steps employed give meaning and purpose to the manipulative steps, narrow the meaning, change the substance of the invention, or perform an essential function.  See MPEP 2111.04, 2112.02, and 2116.01. 
	
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4-8 are rejected under 35 U.S.C. § 103 as being unpatentable over HIRATA (US-20160108259-A1), hereinafter referred to as HIRATA, in view of MONSHEIMER (US-20130012643-A1), hereinafter referred to as MONSHEIMER ‘643. The following rejection relates to a binder jetting process as taught by HIRATA with a build material comprising an inorganic filler and an organic build material. The organic build material can comprise polyamide particles. The organic build material component of HIRATA is modified with the glass-core polymer/nylon-shell build material as taught by MONSHEIMER ‘643.

Regarding Claim 1, HIRATA teaches a method for three-dimensional (3D) printing, comprising (HIRATA, three-dimensional shaping composition containing particles having a hydrophilic surface, abstract.): applying a build material composition to form a build material layer (applying a powder layer of particles 11, Paragraph(s) 0004), 5based on a 3D object model, selectively applying a fusing agent on a portion of the build material composition (HIRATA, see where two or more kinds of ink may be used, Paragraph(s) 0148; see where a phthalocyanine pigment can be used, Paragraph(s) 0134; and see where anthraquinone pigments can be used, Paragraph(s) 0134); based on the 3D object model, selectively applying a detailing agent on another portion of the build material composition (HIRATA, intermediate treatment process where a solvent may be provided between the layer formation process and the ink discharge process, Paragraph(s) 0159); and exposing the build material composition to radiation to fuse the portion to 10form a layer of a 3D part (HIRATA, see where the curing process is repeatedly performed together with the layer formation process and the ink discharge process, Paragraph(s) 0156).  
While HIRATA teaches the particles 11 (build material) can include inorganic and organic materials (Paragraph(s) 0043-0045)  and this can include a mixture of silica and nylon 12 or nylon 6 (Paragraph(s) 0044-0046), HIRATA does not teach that the organic particles have a glass core or the following limitation:
the build material composition including a glass core coated with a polyamide material.
In the same field of endeavor, MONSHEIMER ‘643 teaches a glass core coated with a polymer (abstract) as well as the following limitation:
the build material composition including a glass core (Claim 2) coated with a polyamide material (MONSHEIMER ‘643, see where the preferred embodiment is a coating polymer selected from the group consisting of nylon-6, 12, and 11, Paragraph(s) 0027; and see where the polymer is coated on a core, Paragraph(s) 0021; and see where the core has a solid, hollow, or porous glass bead, Paragraph(s) 0024. Claim 12)
HIRATA and MONSHEIMER ‘643 are analogous in the field of polyamide build materials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify HIRATA'(s) organic material constituent of particles 11 with MONSHEIMER ‘643'(s) glass core and nylon-6, 12, and 11 coated particles, because they produce mouldings which reduce warpage and have a better consistency (MONSHEIMER ‘643, Paragraph(s) 0053). The use of glass-core polymer-shell build materials provides improved consistency of the reinforcing materials when moulding as demixing is prevented (MONSHEIMER ‘643, Paragraph(s) 0017 and 0052).  Further, this improves the recyclability of the powder (MONSHEIMER ‘643, Paragraph(s) 0052). The selection of a known build material based on its suitability for its intended use is germane in the art of binder jetting. Selecting a known compound to meet known requirements can be selected with reasonable expectation of success. Please see MPEP 2144.07 titled “Art Recognized Suitability for an Intended Purpose”.

Regarding Claim 2, HIRATA and MONSHEIMER ‘643  teach the method  as defined in claim 1; MONSHEIMER ‘643 further teaches wherein the glass core is selected from the group consisting of soda lime glass (MONSHEIMER ‘643, soda-lime glass, Paragraph(s) 0055), borosilicate glass (MONSHEIMER ‘643, borosilicate glass, Paragraph(s) 0055), fused quartz (MONSHEIMER ‘643, quartz glass, Paragraph(s) 0055).

Regarding Claim 4, HIRATA and MONSHEIMER ‘643  teach the method  as defined in claim 1; MONSHEIMER ‘643 further teaches wherein the glass core is selected from the group consisting of solid glass beads (MONSHEIMER ‘643, solid glass bead, abstract), hollow glass beads (MONSHEIMER ‘643, hollow glass bead, abstract), porous glass beads (MONSHEIMER ‘643, porous glass bead, abstract), glass fibers (MONSHEIMER ‘643, E glass for glass fibres, Paragraph(s) 0055). 25

Regarding Claim 5, HIRATA and MONSHEIMER ‘643  teach the method as defined in claim 1; HIRATA further teaches wherein the polyamide material is selected from the group consisting of polyamide 12 (HIRATA, see where nylon 12 is a polyamide resin constituent of the particles 11, Paragraph(s) 0045), polyamide 6 (HIRATA, see where nylon 6 is a polyamide resin constituent of the particles 11, Paragraph(s) 0045).

Regarding Claim 6, HIRATA and MONSHEIMER ‘643  teach the method  as defined in claim 1; HIRATA further teaches wherein the build material composition further includes a filler (see where the constituent material may include inorganic materials and organic materials, Paragraph(s) 0043-0045) selected from the group consisting of alumina (HIRATA, alumina, Paragraph(s) 0019), silica (HIRATA, silica, Paragraph(s) 0019).

Regarding Claim 7, HIRATA and MONSHEIMER ‘643  teach the method  as defined in claim 1; HIRATA further teaches further comprising selectively applying, based on the 3D object model, the detailing agent on at least some of the portion of the build material composition (HIRATA, Paragraph(s) 0159).  

Regarding Claim 8, HIRATA and MONSHEIMER ‘643  teach the method  as defined in claim 1; HIRATA further teaches further comprising selectively applying (HIRATA, see where two or more kinds of ink may be used, Paragraph(s) 0148), 10based on the 3D object model (HIRATA, Paragraph(s) 0145), a coloring agent on at least some of the portion of the build material composition (HIRATA, cyan, magenta, yellow, Paragraph(s) 0148), the coloring agent being selected from the group consisting of a black ink (HIRATA, carbon black, Paragraph(s) 0132), a cyan ink (HIRATA, cyan, Paragraph(s) 0148), a magenta ink (HIRATA, magenta, Paragraph(s) 0148), and a yellow ink (HIRATA, yellow, Paragraph(s) 0148).  
		
Claim(s) 3 is rejected under 35 U.S.C. § 103 as being unpatentable over HIRATA, in view of MONSHEIMER ‘643, as applied to the above claims, further in view of LAROCHE (US-4761440-A), hereinafter referred to as LAROCHE.

Regarding Claim 3, HIRATA and MONSHEIMER ‘643  teach the method  as defined in claim 1. While HIRATA teaches the particle 11 can have a functional group consisting of an amino functional silane to promote hydrophilicity (HIRATA, see where the particle 11 has one functional group consisting of an amino group on the surface to improve the mechanical strength, Paragraph(s) 0040; and see where the functional group can be modified with a silane coupling, Paragraph(s) 0041; and see where the silane coupling may be bis(2-hydroxyethyl)-3-aminopropyltriethoxysilane, Paragraph(s) 0042; this promotes hydrophilicity, Paragraph(s) 0038).  MONSHEIMER ‘643 does not teach a surface of the glass core is modified with a functional group selected from the group consisting of an amino functional silane.
In the same field of endeavor of polymer-shell glass-core build materials, LAROCHE teaches that a coupling agent comprising a silane is used to improve adhesion of polymer coatings to glass beads (Column 3 Line(s) 20-60). LAROCHE specifically teaches phenylsilanes and aminosilanes (Column 6 Line(s) 45-50). 
HIRATA, MONSHEIMER ‘643, and LAROCHE are analogous in the field of build materials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify MONSHEIMER ‘643'(s) glass core with LAROCHE’(s) silane functional groups, because this improves adhesions of polymer coatings (Column 3 Line(s) 20-60).

Claim(s) 9 is rejected under 35 U.S.C. § 103 as being unpatentable over HIRATA in view of MONSHEIMER ‘643, as applied to the above claims, further in view of MONSHEIMER (US-20060071359-A1), hereinafter referred to as MONSHEIMER ‘359.

Regarding Claim 9, HIRATA and MONSHEIMER ‘643 teach the method  as defined in claim 1; HIRATA further teaches further comprising: 15repeating the applying of the build material composition (Figure(s) 1G and Paragraph(s) 0175), the selectively applying of the fusing agent (HIRATA, Paragraph(s) 0134), the selectively applying of the detailing agent (HIRATA, Paragraph(s) 0159), and the exposing of the build material composition (HIRATA, Paragraph(s) 0156), wherein the repeating forms the 3D part including the layer (Figure(s) 1G); and heating the 3D part at a temperature ranging from greater than 30°C to 20about 177°C for a time period ranging from greater than 0 hours to about 144 hours (HIRATA, see where the entire laminate was heated at 60 °C for 100 minutes with a drying process of 20 minutes, Paragraph(s) 0176-0178. 120 minutes are equivalent to 2 hours.).
However, HIRATA does not teach a heat aging process of polyamide-glass particles for 6 days (144 hours).
In the same field of endeavor, MONSHEIMER ‘359 teaches a polyamide-glass build material (MONSHEIMER ‘359, Paragraph(s) 0122) that are heat-conditioned for 6 days at 150 °C (MONSHEIMER ‘359, Paragraph(s) 0131). 
HIRATA, MONSHEIMER ‘643, and MONSHEIMER ‘359 are analogous in the field of build materials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HIRATA(s) heating time with MONSHEIMER ‘359’(s) heat aging process, because this treats powder having oppositely difunctional regulation and is common in rapid prototyping and rapid manufacturing (MONSHEIMER ‘359, Paragraph(s) 0065).



Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FENG (WO-2017196364-A1; same applicant within 1 year.) teaches glass beads coated with polyamide-12 polymer (Paragraph(s) 0043), a fusing agent (water soluble energy absorber, Paragraph(s) 0037),  a detailing agent (liquid vehicle, co-solvent, surfactant, Paragraph(s) 0036 and 0039), alumina, silica, ceramics (Paragraph(s) 0059), cyan, magenta, yellow, black ink (Paragraph(s) 0031), a temperature heating of about 100 °C to 160 °C (Paragraph(s) 0046) for about 20 hours (Paragraph(s) 0007), core-shell composite mixes can be used in a mix (Paragraph(s) 0025).
NG (US-20170274594-A1) teaches a core-shell polymer with low molecular weight nylons such as polyamide 12, polyamide 6, polyamide 8, polyamide 11, and polyamide 66 (Paragraph(s) 0016), core-shell polymer particles may be used interchangeably with polymer build materials (Paragraph(s) 0024).
MONSHEIMER (US-20130012643-A1) teaches a solid glass bead, a hollow glass bead, a porous glass bead, a foamed glass bead coated with a polymer (abstract) the preferred embodiment of polymer used is nylon-6, nylon-11, and nylon-12 (Paragraph(s) 0027), the glass used is a borosilicate glass, a quartz glass, a soda lime glass, etc. (Paragraph(s) 0055), and fillers (Paragraph(s) 0057.)
GANGA (US-4764424-A) teaches a glass bead coated with a polyamide composition, the glass bead is coated with a silane functional group  (Column 3 Line(s) 20-30), solid, hollow,  fiber, beads (Claim 2).
LAROCHE (US-4761440-A) teaches that glass coated with silane improves the coating of polymers on the glass core (Column 3 Line(s) 20-60).
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743